Citation Nr: 1211655	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  07-10 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to April 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In November 2008, the Veteran presented testimony at a personal hearing conducted at the RO before the undersigned.  A transcript of this hearing is associated with the Veteran's claims folder. 

In January 2009 and August 2010, the Board remanded the matter for further development to the RO via the Appeals Management Center (AMC) in Washington, DC.  The appeal has now been returned to the Board for appellate disposition.


FINDING OF FACT

The Veteran's current right knee disorder did not manifest during the Veteran's active military service, and has not been shown to be causally or etiologically related to his active military service.


CONCLUSION OF LAW

A right knee disorder was not incurred in the Veteran's active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in April 2006 and February 2009, the agency of original jurisdiction (AOJ) notified the Veteran pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, both notices informed the Veteran of information and evidence necessary to substantiate his claim for service connection, and included notice of the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  The notices also informed the Veteran of information and evidence that governs the initial assignment of a disability evaluation and the regulations regarding the effective date of the establishment of service connection. 

The 2009 notice was delivered after the initial denial of the claim.  Neither the Veteran nor his representative has alleged that this error is harmful.  Regardless, the Board finds that the Veteran has not, in fact, been prejudiced by this timing error. Subsequent to the notice, in the April 2010 and August 2011 supplemental statements of the case (SSOCs), the AOJ readjudicated the claim based on all the evidence.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Thus, the Veteran was not precluded from participating effectively in the processing of his claim and the late notice did not affect the essential fairness of the decision.

VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records (STRs) have been associated with the claims folder.  In this regard, although the Veteran has asserted that STRs from the Norton Air Force Base were missing, a review of record reflects that these records have been associated with the claims folder, and there is no indication that his STRs are otherwise incomplete.  All identified and available post-service treatment records have been secured, to include the records used and generated in the process of the Veteran's successful claim for Social Security Administration disability benefits.  
The Board observes that in two remands, the Board directed the AOJ to conduct additional evidentiary development with respect to the Veteran's claim.  Specifically, the Board directed the AOJ to obtain updated VA outpatient treatment records, to provide VCAA notice, and to order a VA examination to determine the nature and etiology of the right knee disorder.  A review of the record indicates that the AOJ has completed, to the extent possible, the development requested by the Board in its remand as to this issue.  See Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, as discussed above, appropriate VCAA notice was provided to the Veteran, and all available post-service treatment records have been associated with the claims folder. 

Additionally, the Veteran was medically evaluated in April 2009 and September 2010 in connection with his claim, and an addendum opinion was provided in June 2011.  As explained in the August 2010 remand, the April 2009 VA examination report is inadequate for rating purposes, as the examiner failed to consider the Veteran's lay reports of a continuity of right knee symptomatology since service.  Contrarily, the Board finds that the September 2010 VA examination report and accompanying June 2011 addendum report are adequate, as they were predicated on examination of the Veteran, a full review of his claims folder and consideration of pertinent evidence of record, including the Veteran's lay assertions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the Board concludes that VA has fulfilled its duties to notify and assist the Veteran. 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  A disorder also may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a claimed disability, generally, there must be: (1) medical evidence of the current disorder; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and, (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disorder.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Here, the record establishes that the Veteran has a current right knee disorder.  On September 2010 VA orthopedic examination, the Veteran was diagnosed with an intermittent strain of the right knee.  Therefore, the Board finds that the first element of a service connection claim, a current disability, has been met for the claim. 

Regarding in-service incurrence of a disease or injury, the Veteran has testified that he injured his right knee after stepping in a hole during boot camp.  See Board Hearing Transcript (Tr.) at page 3.  STRs reflect that on June 13, 1974, the Veteran complained that his right knee was locking in a flexed position.  The impression was "r[ule]/o[ut] int[ernal] derangement right knee.  The Veteran was placed on limited physical profile and instructed to return in four days for further workup and X-ray studies.  On June 17, 1974, the Veteran presented to the orthopedic clinic and reported that at his last visit on June 13, he had "wrenched" his right knee after stepping into a hole.  X-rays were within normal limits.  An impression of right knee sprain was rendered, and the Veteran was placed on a limited physical profile.  Hence, the second element of a service connection claim is substantiated, as the record establishes an in-service injury.

What remains to be established is that the Veteran's current right knee disability is related to his boot camp injury or otherwise related to his service.  As will be explained below, a preponderance of the evidence is against such a finding.

The Veteran has alleged that he has experienced pain in his right knee since service.  The Veteran is competent to report symptoms such as pain.  However, the Board does not find that his statements regarding such continuity are credible.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (finding that the Board is within its province to weigh lay evidence and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection).  The Veteran's statements regarding continuity of symptomatology since service have been vague.  At the November 2008 hearing, when asked when he first stated seeking treatment for his right knee, he merely indicated the first time he sought treatment from VA and that he self-medicated; he did not provide a time period for when he began experiencing pain or when he began self-medicating.  See Board Hearing Tr. at 7-8.  In this regard, the Veteran's statements regarding post-service treatment of his right knee have been inconsistent.  At the November 2008 hearing, the Veteran testified that he initially sought treatment for his right knee in 1996.  See id. at 7.  However, he informed the September 2010 VA examiner that he has not received treatment for his right knee since separation from service.  Moreover, on September 2010 VA examination, the Veteran reported "intermittent" pain in this right knee since service discharge.  

To the extent to which the Veteran argues continuity, the evidence contradicts such a finding.  The Veteran specifically denied a "trick" or locked knee on October 1978 separation examination, and clinical evaluation of the knees was normal.  Additionally, there is a multi-year gap between discharge from active duty service (1978) and initial diagnosis during VA examination in 2009, about 31 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service"); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding that a pecuniary interest may affect the credibility of a claimant's testimony). 

Although the lack of contemporaneous medical evidence does not, in and of itself, render the lay testimony incredible, the absence of such evidence may go to the credibility and weight of the Veteran's lay testimony.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In the present case, there is a gap in medical evidence, a vague assertion as to continuity, conflicting statements regarding post-service treatment, a negative medical finding upon separation from service and pecuniary interest.  In short, there is simply no evidence, other than his own statements, that support his assertions of experiencing pain in his right knee since service. 

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology since service lack credibility and do not have probative value.  
See, e.g., Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (finding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (noting that although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

In this regard, the Board noted in its August 2010 remand that the Veteran had provided competent and credible reports of his right knee symptomatology since the 1974 injury.  To the extent the credibility determination by the Board in the 2010 remand was an initial finding, a remand by the Board is a preliminary order and does not constitute a final Board decision.  Thus, the Board's findings in the August 2010 remand are not binding on the matter of the Veteran's credibility.  38 C.F.R. § 20.1100(b).

On the matter of the relationship between the in-service trauma to the right knee and the Veteran's current disability, the record contains two competent medical opinions.  In September 2010, a VA examiner provided the following opinion on the question of the etiology of the right knee disability, after review of the Veteran's claims folder:

There are no documented medical evidences that the [V]eteran developed a chronic right knee condition in the military secondary to the one time sprain in 1974.  There is no documented evidence that the [V]eteran continued to receive treatment for a chronic right knee condition within 10 years of his discharge from the military.  The [V]eteran's right knee x-rays after 30 years does [sic] not show any degenerative changes or any evidence of a fracture, dislocation from a previous injury.  There is no documented medical evidence to support that the [V]eteran continued to have symptoms or developed a right knee condition for over 20 years.  There is no documented evidence to support that the [V]eteran's intermittent strain in the right knee is secondary to one time treatment for a right knee sprain in the military.

In a June 2011 addendum opinion, a VA physician who was a signatory to the 2010 examination report provided the following additional rationale:

A sprain of a joint is an acute condition which typically has a self limited period of symptoms, then resolves without sequelae.  The [V]eteran reports that he continued to have symptoms in the right knee which are attributable to the knee sprain in 1974.  This lay evidence of symptomatology is competent to establish continuity.  However, this evidence is not consistent with the clinical course of a knee sprain, which was the documented diagnosis at the time of the injury.  A knee sprain is an acute, not chronic condition.  The fact that the condition of the knee was acute and not chronic, is supported by the medical record.  It would be inconsistent with the known medical definition of the condition to state that the knee condition as documented in the service treatment records was a chronic condition with ongoing symptomatology for the last 30+ years.

Therefore taking all factors into consideration it is of this examiner's opinion that it is less likely than not that the current right knee condition is causally or etiologically related to his symptomatology in military service, identified as right knee sprain in June 1974.  It is more likely due to some other factor or factors.

The Board finds these opinions to be the most probative evidence on the question of etiology between the Veteran's in-service injury and his current right knee disability.  These opinions reflect a full review of the evidence of record and reveal a familiarity with the Veteran's history, including his in-service sprain.  The opinions are supported by detailed findings and rationale that the Veteran's complaints of pain in service were the result of an acute injury that resolved quickly, and that there was no current evidence of degenerative changes, a fracture or dislocation from a prior injury.  As noted, the record supports the examiners' reliance on the fact that the Veteran did not seek treatment for right knee complaints following service and the Veteran's statements alleging otherwise have been determined not to be credible.  There is no contrary opinion of record. 

Therefore, the preponderance of the evidence is against the claim of service connection for a right knee disability; hence, the claim must be denied.  The Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

ORDER

Entitlement to service connection for a right knee disorder is denied.



____________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


